ON REHEARING.
Mr. Justice Wilkes
delivered the opinion of the Court.
Several matters are presented to this court upon a petition to rehear, and upon motions oral and in writing. It is said on behalf of Mrs. Craigmiles that the court erred in treating the value of the estate of John H. Craigmiles as f185,188.21, and the value of the taxable remainder as $87,702.43. In support of this contention, it is said that the value of the personal estate turned over to Mrs.' Craigmiles was $109,-*265000, and tbe value of tbe real estate was $23,000, as sboAvn by tbe statement of tbe executor, Jobnston.
It was charged in tbe petition that tbe value of tbe estate was $185,189.21. This was not specifically denied, tbongb there was a general denial of tbe facts stated in tbe petition. Tbe appraisement shows tbe value of tbe entire estate to be $185,189.21, and of tbe taxable remainder $87,702.43. Not only was this not excepted to, but there was no serious effort made to contradict or vary it; and the testimony of Jobn-ston, tbe executor, is, at most, indefinite and uncertain, not to say evasive, and this is tbe only testimony substantially impeaching tbe report of appraisement.
It is said in tbe next place that tbe valuation fixed by tbe appraiser was as of tbe date of John H. Craig-miles’ death, and not of tbe date of tbe transaction or appraisement, but we do not so read tbe testimony of Mr. Knox, tbe appraiser.
It is said, however, that $24,000 was paid in specific legacies under tbe will, and upon this tbe inheritance tax of five per cent, was paid. In tbe first place, it appears that this tax was paid by tbe parties who received tbe legacies, and not by tbe executors or Mrs. Oraigmiles, or, rather, that these amounts were paid out of tbe estate, and deducted from tbe specific legacies. In tbe next place, it appears that these amounts were paid before tbe estate was appraised by Mr. Knox, and these amounts could not, therefore, enter into bis appraisement, which was made by him *266of date 30tli October, 1901. It was incumbent on the defendants to show the real value of the estate, if not satisfied with the appraisement made, and they had ample opportunity to do so, and we can see no reason for now referring it for further proof upon a question where such proof might have been made at the proper time. It is said that defendants had no notice of the appraisement, and this is true, in the sense that no actual service of notice was made upon them of the appraisement; but the record shows that they had actual notice of it, and examined the appraiser, Knox, after he had exhibited the appraisement, and no serious attempt was made to criticise or impeach it.
We can not see, therefore, that the petition makes out a case for a change in our original estimates, nor is there a sufficient reason given for a further reference as to value; and the petition is therefore dismissed, and relief under it denied.
On behalf of the attorney-general it is asked that final judgment for the amounts fixed be given in this court, and that no remand of the cause be made. This, we think, is proper, and final judgments are rendered in favor of Clerk Harrison, Attorney Ramsey, and District Attorney Fletcher, for the use of the State, here; and there is-no necessity for a remand, and none is made.
A question is raised by the attorney-general upon his motion to require District Attorney-General *267Fletcher to cover into the State'treasury the fee of two and one-half per cent, allowed him. The matter has been fully considered and argued before the court on behalf of the State and the district attorney, and the court is of opinion that, under chapter 41 of the acts of 1897, this fee, as well as all others theretofore allowed the district attorneys-general, must be covered into the treasury, and they can receive no compensation in any civil or criminal case, but only the salary of $2,500 per annum, as provided by law. This, Ave think, is the spirit of the law, and the intent of the legislature, and this fee will be collected by the clerk of this court, and will be paid into the State treasury.